Citation Nr: 1637631	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for mitral valve prolapse.

5.  Entitlement to service connection for bilateral heel spurs.

6.  Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015, the Veteran testified at a hearing conducted via video conference with the undersigned.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a right knee disability, entitlement to service connection for bilateral heel spurs, entitlement to service connection for mitral valve prolapse, and entitlement to service connection for HTN are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's right shoulder disability is related to service.

CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran asserts that he is entitled to service connection for a right shoulder disability.  A July 1984 service treatment record (STR) reflects that the Veteran injured his right shoulder during a motor vehicle accident whereby he suffered a fracture of the superior border of the scapula near the scapular notch.  The acromioclavicular (AC) joint was normal.  

A November 2010 VA treatment record shows that the Veteran complained of having mild chronic and aching pain involving the superior aspect of the right shoulder since he fractured the right shoulder in the in-service motorcycle accident.  

Another November 2010 VA treatment record reflects a diagnosis of mild chronic posttraumatic right shoulder arthropathy due to a motorcycle accident.

During an October 2011 VA examination, x-rays were taken of the Veteran's right shoulder, which revealed no fracture or dislocation.  There was, however, mild bony spurring involving the AC joint space consistent with osteoarthritis.  Following examination, the VA examiner acknowledged that the Veteran was seen and treated for a right scapular fracture while on active duty service.  However, the examiner indicated that the Veteran was not seen for or treated for an AC joint condition while on active duty military service, noting that x-rays in 1984 showed normal AC joints.  The examiner determined that the Veteran's current osteoarthritis of the [right] AC joint was not related to active duty military service and was the reason for the Veteran's decreased range of motion.

The Board finds that although the October 2011 VA examiner stated that the Veteran's current osteoarthritis of the right AC joint was not related to his in-service right shoulder fracture, the November 2010 VA treatment record documents an additional right shoulder diagnosis of mild chronic posttraumatic right shoulder arthropathy, which was noted to have been due to the Veteran's in-service motorcycle accident.  

The Board has no reason to doubt the diagnosis provided in the November 2010 VA treatment report, which relates the Veteran's posttraumatic right shoulder arthropathy to his service.  Thus, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's right shoulder disability is related to his active military service.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for a right shoulder disability is granted.


ORDER

Resolving doubt in favor of the Veteran, service connection for a right shoulder disability is granted.


REMAND

Initially, the Board notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  Specifically, available VA treatment records of the Saginaw VA Medical Center (VAMC), contained within the Veteran's Social Security Administration (SSA) records, note that the Veteran has received treatment at Saginaw Urgent Care, the Ann Arbor VAMC, and the Munson Medical Center in Traverse City, Michigan.  Additionally, at his September 2015 Board hearing, the Veteran testified that he received treatment at the Cadillac Community Based Outpatient Clinic (CBOC).  However, it appears as though treatment records associated with the noted facilities are not of record.  Moreover, the October 2011 VA examiner cited to a 2008 treatment record reflecting a diagnosis of right knee arthralgia.  Yet, such record does not appear to have been associated with the Veteran's claims file.  On remand, all outstanding VA treatment records must be associated with the record.

Low Back

STRs reflect that the Veteran was seen in January 1982 and July 1984 for complaints of and treatment for low back pain.  The January 1982 STR reflects the Veteran's complaint of back pain since physical training the day before.  The July 1984 STR shows the Veteran's complaint of severe low back pain since his motorcycle accident in June 1984.  He was diagnosed with a lumbar strain.  

During the Veteran's October 2011 VA examination, the Veteran reported having intermittent low back spasms and other problems since service.  He further reported that his back went out completely in approximately the year 2000 and he had to have back surgery.  VA treatment records confirm that the Veteran underwent a lumbar diskectomy in 1999.  

At the September 2015 Board hearing, he testified to having back problems since service.  See September 2015 Board Hearing Transcript, p. 17.  

Following the October 2011 VA examination, the examiner acknowledged that the Veteran was seen for back pain in service, but that after such treatment, there was no further evidence of ongoing treatment for a back condition.  The examiner also noted that the September 1986 separation physical was silent for complaints of back problems and that examination was normal.  The examiner stated that such evidence implied that his acute back conditions resolved.  Lastly, the examiner indicated that there was no further evidence of back problems until approximately 1999 when the Veteran underwent surgery for a herniated disc.  Thus, the examiner concluded that the Veteran's current back condition was not related to active duty military service.  However, the examiner did not acknowledge or comment on the Veteran's report of a history of back problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion based solely on the absence of documentation in the record is inadequate.  Id.  Thus, a new examination and opinion is required.

Mitral Valve Prolapse

The Veteran asserts that he is entitled to service connection for mitral valve prolapse.  

A December 1984 STR shows that the Veteran was seen for a long history of intermittent chest pain.  He received a provisional diagnosis of mitral valve prolapse.  An October 1985 STR shows that the Veteran was diagnosed with mitral valve prolapse at the U.S. Army Health Clinic.  

Post-service, an April 2010 VA treatment note indicated "mitral valve disorders" under a list of diagnoses.  

Following the October 2011 VA examination, the examiner found that there was insufficient evidence to warrant a current diagnosis of mitral valve prolapse and that the Veteran did not have a current diagnosis associated with any heart condition.  However, the April 2010 VA treatment record shows that the Veteran was diagnosed with a mitral valve disorder during the pendency of the appeal and the October 2011 examiner did not specifically explain why such diagnosis is not a valid diagnosis.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Board finds that a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:
1. Obtain any outstanding VA treatment records, to include those from the Saginaw VAMC, Saginaw Urgent Care, Ann Arbor VAMC, Munson Medical Center in Traverse City, Michigan, and the Cadillac CBOC.   

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159 (c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159 (c) (2015), and give him an opportunity to respond.  

The Veteran should also be given the opportunity to present any private treatment records.

2. After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and etiology of the Veteran's current low back disability.  The entire electronic claim file must be reviewed by the examiner.  Based on a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current low back disability, to include multilevel lumbar spine degenerative changes mainly at L3-L4 and L4-L5, is etiologically related to his active duty military service.
The VA examiner must comment on the Veteran's service and post-service history, to include his lay statements of having experienced back pain since service.

A complete rationale should be given for any opinion provided.

3. Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and etiology of the Veteran's current mitral valve prolapse disability.  The entire electronic claim file must be reviewed by the examiner.  Based on a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart disability, to include mitral valve prolapse, is related to the Veteran's active military service.  

The examiner should identify any and all heart disorders found to be present.  If mitral valve prolapse is not found, the examiner is asked to correlate the absence of such finding with the April 2010 VA treatment note indicating a diagnosis of "mitral valve disorders."

A complete rationale should be given for any opinion provided.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


